DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph [0021], line 8, “source 14” should be “source 16”.  Paragraph [0021], line 9, “source 16” should be “source 14”.  Paragraph [0040], line 6, “requires” should be “require”.  Paragraph [0058], line 12, “section 424” should be “section 426”.  Paragraph [0059], lines 7-8, “source 412” should be “source 416”.    
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 400, 402, and 404 in Figures 6 and 7 (see, e.g., paragraph [0055]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10, line 2, “at least two power sources” should be “at least three power sources” because the claim requires two power sources at ends of the primary feeder, and a third power source at an end of the at least one secondary feeder opposite to where it is connected to the primary feeder.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “best” in claims 5, 12, and 19 is a relative term which renders the claim indefinite. The term “best” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 6, 8-9, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication of Yang et al. (2015/0293550) in view of the international patent application publication of Quinlan et al. (WO 2020/167718) (Quinlan ‘718).
As to claim 1, Yang discloses a method for restoring power in a power 
distribution network, the network including at least two power sources (S1 and S2, see Figure 1 and paragraph [0024]), at least one feeder (see paragraph [0028], lines 9-10, feeder segments) and a plurality of switching devices (Brk1,Brk2,SW1-6)
positioned along the at least one feeder (see paragraph [0024] and Figure 1) and being in communications with each other (see paragraph [0030] and Figure 1, the IEDs communicate with controllers, therefore the switches, which are controlled by the IEDs, also communicate with the controller), the network being represented by a plurality of teams where each team includes one side of adjacent switching devices and loads and power line sections therebetween (L1-L6, see Figure 1, the loading zones are considered teams), the method comprising:  determining a plurality of possible power restoration solutions that identify what teams each of the power sources that are available to provide power can provide power to based on a power capacity of the sources and a load requirement of the teams (see paragraphs [0050]-[0052]); and selectively switching the switching devices between open and closed states to apply the actual solution (the logic processor monitors if any fault occurs in one of the predefined load zones, and executes the subsequent fault isolation and power restoration procedures (switching the switching devices) defined by the logic (actual solution) for each load zone (see paragraph [0062]).  Yang does not disclose determining that there is a power loss in the network and one or more of the teams is not receiving power; and applying predetermined selection criteria to the plurality of possible solutions to determine which of the possible solutions will be used as an actual solution.  
	Quinlan ‘718 discloses determining that there is a power loss in a network (two normally-closed switches have opened in response to a total loss of power (see paragraph [0042] and Figure 4); and applying predetermined selection criteria to the plurality of possible solutions to determine which of the possible solutions will be used as an actual solution (the tie switch leader (220) made the restoration decision using pre-defined rules and logic (predetermined selection criteria), and information already known to the leader about topology and feeder capacity (indicating that there are multiple possible restoration solutions), see paragraph [0056]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Yang by determining a power loss in the network and applying predetermined selection criteria to determine an actual solution, as taught by Quinlan ‘718, in order to provide additional possible means for optimizing fault location, isolation and power restoration.
	As to claim 4, Yang in view of Quinlan ‘718 disclose eliminating those possible solutions that allow power to be applied to the same team from different power sources (see Yang, paragraph [0053]) before applying the selection criteria to the plurality of possible solutions (see Yang, paragraph [0059], the user may customize the logic to have preferences taken into account, this is after the elimination).
	As to claim 6, Yang in view of Quinlan ‘718 disclose the method performed in one of the switching devices (see Quinlan ‘718, paragraph [0056], the tie switch leader (220) made the restoration decision using predefined rules and logic, and information already known about topology and feeder capacity).
	As to claim 8, Yang in view of Quinlan ‘718 disclose the switching devices being reclosers, sectionalizers or circuit breakers (Brk1 and Brk2 are circuit breakers, SW1-SW6 are reclosers or sectionalizers, see Yang, paragraph [0024], and Figure 1).
	As to claim 9, Yang in view of Quinlan ‘718 disclose determining that there is a power loss in the network including determining that there is a fault in the network (see Yang, paragraph [0050], a study network is created after fault isolation, therefore there is a fault in the network, and determining un-served load zones includes determining that there is a fault in the network).
	As to claim 16, Yang discloses a system for restoring power in a power distribution network, the network including at least two power sources (S1,S2) (see paragraph [0024] and Figure 1), at least one feeder (see paragraph [0028], feeder segments), and a plurality of switching devices positioned along the at least one feeder (Brk1,Brk2,SW1-SW6) (see paragraph [0024[, and Figure 1) and being in communications with each other (there are communication links between IEDs 14 and controllers 13, the IEDs communicate with the controllers, therefore the switches, which are controlled by the IEDs, also communicate with the controllers (see paragraphs [0024], [0025], and [0030], and Figure 1), the network being represented by a plurality of teams where each team includes one side of adjacent switching devices and loads and power line sections therebetween (the loading zones L1-L6 include one side of adjacent switching devices and the loads and power line sections therebetween, and are considered teams, see paragraph [0024] and Figure 1), the system comprising:  means for determining that there is a power loss in the network and one or more of the teams is not receiving power (the logic processor monitors if a fault occurs in a predefined load zone (team), and executes the fault isolation and power restoration procedures defined by the logic for that particular load zone, see paragraph [0062]); means for determining a plurality of possible power restoration solutions that identify what teams each of the power sources that are available to provide power can provide power to based on a power capacity of the sources and a load requirement of the teams (see paragraphs [0050]-[0053], a study network with the un-served load zones is created after fault isolation, the algorithm determines possible power restoration solutions that identify the load zones (teams) that each of the power sources can support, based on the loads of the downstream load zones, which are the load requirements of the teams, and the loading capacities of the sources, when the processes are stopped, if a multi-source load zone has been reached by more this, that indicates that there are a plurality of possible power restoration solutions, see paragraph [0053]; and means for selectively switching the switching devices between open and closed states to apply the actual solution (the logic processor monitors if any fault occurs in one of the predefined load zones, and executes the relevant fault isolation and power restoration procedures, switching the switching device defined by the logic (actual solution) for that load zone (see paragraph [0062]).  Yang does not disclose means for applying predetermined selection criteria to the plurality of possible solutions to determine which of the possible solutions will be used as an actual solution.  
	Quinlan ‘718 discloses means for applying predetermined selection criteria to the plurality of possible solutions to determine which of the possible solutions will be used as an actual solution (the tie switch leader (220) makes the restoration decision using predefined rules and logic, indication there are a plurality of possible solutions, and predetermined selection criteria are used to determine the actual solution, see paragraph [0056]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yang with switches that communicate with each other and applying predetermined selection criteria as taught by Quinlan, in order to provide additional means for optimizing feeder switches and fault location, isolation, and power restoration.
	As to claim 18, Yang in view of Quinlan ‘718 disclose means for eliminating those possible solutions that allow power to be applied to the same team from different power sources (see Yang, paragraph [0053]) before applying the selection criteria to the plurality of possible solutions (see Yang, paragraph [0059], the user may customize the logic to have preferences taken into account, this is after the elimination).
	As to claim 20, Yang in view of Quinlan ‘718 disclose the switching devices being reclosers, sectionalizers or circuit breakers (Brk1 and Brk2 are circuit breakers, SW1-SW6 are reclosers or sectionalizers, see Yang, paragraph [0024], and Figure 1).
Claim(s) 2-3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Quinlan ‘718 as applied to claims 1 and 16 above, and further in view of the US patent application publication of Song et al. (2016/0179118).
As to claim 2, Yang in view of Quinlan ‘718 disclose all of the claimed features, 
as set forth above, except for determining a plurality of possible power restoration solutions including performing a graph search from each team including an available power source outward to other connected teams.  
	Song discloses performing a graph search (S1001, the depth first search is a type of graph search, and may be performed for each boundary switch to find all feasible solutions, see paragraph [0083], lines 4-6, and Figure 10).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yang in view of Quinlan ‘718 by using a graph search as taught by Song, in order to more rapidly collect information about the network.
	As to claim 3, the graph search (S1001) of Song is a depth first search (DFS) (see paragraph [0083], lines 4-6, and Figure 10).
	As to claim 17, Yang in view of Quinlan ‘718 disclose all of the claimed features, as set forth above, except for the means for determining a plurality of possible power restoration solutions performing a depth first search (DFS) from each team including an available power source outward to other connected teams.
	Song discloses performing a depth first search (DFS) (S1001) from each team including an available power source outward to other connected teams (the depth first trace searching may first be performed for each boundary switch to find all feasible solutions, see paragraph [0083], lines 4-6, and Figure 10).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yang in view of Quinlan ‘718 by using a depth first search as taught by Song, in order to more rapidly collect information about the network.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Quinlan ‘718 as applied to claim 1 above, and further in view of the US patent application publication of Quinlan (2020/0119546) (Quinlan ‘546).
As to claim 7, Yang in view of Quinlan ‘718 disclose all of the claimed features, 
as set forth above, except for the at least one feeder including a primary feeder and at least one secondary feeder coupled to the primary feeder, and wherein two of the power sources are at ends of the primary feeder and one of the sources is at an end of the at least one secondary feeder opposite to where it is connected to the primary feeder, and wherein switching devices on the primary and secondary feeders proximate where the secondary feeder is coupled to the primary feeder including two or more neighbor switching devices on one side.
	Quinlan ‘546 discloses at least one feeder including a primary feeder (400) and a secondary feeder coupled to the primary feeder (see Figure 4), and wherein two of the power sources (402,404) are at ends of the primary feeder and one of the sources (406) is at an end of the at least one secondary feeder opposite to where it is connected to the primary feeder (400), and wherein switching devices on the primary and secondary feeders proximate where the secondary feeder is coupled to the primary feeder include two or more neighbor switching devices on one side (430,460) (see paragraph [0039] and Figure 4).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yang in view of Quinlan ‘718 by having two power sources at ends of the primary feeder and one of the power sources at the end of the secondary feeder opposite to where it is connected to the primary feeder, and wherein switching devices on the primary and secondary feeders proximate where the second feeder is coupled to the primary feeder include two or more neighbor switching devices on one side, in order to provide additional backup power supplies for supplying power to the primary feeder and the secondary feeder.
Claim(s) 10-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Quinlan ‘718, Quinlan ‘546, and Song.
	As to claim 10, Yang discloses a method for restoring power in a power distribution network, the network including at least two power sources (S1 and S2, see paragraph [0024] and Figure 1), a primary feeder (one of the feeder segments is a primary, see paragraph [0028]), at least one secondary feeder coupled to the primary feeder (feeder segments, see paragraph [0028]) and a plurality of switching devices positioned along the primary and secondary feeders (Brk1,Brk2,SW1-SW6) (see paragraph [0024] and Figure 1), wherein one of the power sources (S1) is at an end of the primary feeder and one of the sources (S2) is at an end of the at least one secondary feeder opposite to where it is connected to the primary feeder (see paragraph [0024] and Figure 1), the network being represented by a plurality of teams where each team includes one side of adjacent switching devices and loads and power lien sections therebetween (plurality of load zones L1-L6, the load zones include one side of adjacent switching devices and the loads and power line sections therebetween, the load zones are considered teams, see paragraph [0024] and Figure 1), the method comprising:  determining that one or more of the teams is not receiving power (create a study network with the un-served (unpowered) load zones (teams) after fault isolation (there is a power loss in the network when a team is not receiving power, see paragraph [0050]); determining a plurality of possible power restoration solutions by performing a search from each team including an available power source outward to other connected teams to identify what teams each of the power sources that are available to provide power can provide power to based on a power capacity of the sources and a load requirement of the teams (create a study network with the un-served load zones (teams) after fault isolation and the tie switches (SW3,SW5) as sources, open all the switches, and starting from each source and moving downstream, close one switch at a time and compute the remaining available capacity, continue until a tie switch can be declared or a multi-source supplied load zone is reached, this determination is based on the loads of the downstream load zones, which are the load requirement of the teams, as well as the loading capacities of the sources, which is indicative of the power capacities of the sources, see paragraphs [0051]-[0052], when all processes are stopped, check if a multi-source supplied load zone has been reached by more than one process, this indicates that there are a plurality of possible power restorations solutions, see paragraph [0053]); eliminating those possible solutions that allow power to be applied to the same team from different power sources (when all processes are stopped, check if a multi-source supplied load zone has been reached by more than one process; if so, mark the process with the maximum remaining capacity as the winning process, and mark all the switches connecting to this multi-source load zone and of the other processes as intended tie switches (possible solutions that allow power to be applied to the same team from different power sources are eliminated, see paragraph [0053])); applying user selection to the remaining possible solution to determine an actual solution (the user may customize the logic (remaining possible solution) to have any preferences take into account, which determines the actual solution, see paragraph [0059]); and selectively switching the switching devices between open and closed states to apply the actual solution (the logic processor monitors if any fault occurs in one of the predefined load zones, and executes the fault isolation and power restoration procedures (selectively switching the switching devices) defined by the logic (actual solution) for that particular load zone (see paragraph [0062]).  Yang does not disclose switching devices being in communications with each other, wherein two of the power sources are at ends of the primary feeder; determining that there is a power loss in the network; performing a graph search; and applying predetermined selection criteria to the remaining possible solutions to determine which of the possible solutions will be used as an actual solution.
	Quinlan ‘718 discloses switching devices being in communications with each other (switches 130 and 160 may be configured to open and isolate the fault 500 by passing messages between the switches, see paragraph [0042] and Figure 4); determining that there is a power loss in the network (two other normally-closed switches have opened in response to a total loss of voltage (power loss in the network), see paragraph [0042] and Figure 4); and applying predetermined selection criteria to the remaining possible solutions to determine which of the possible solutions will be used as an actual solution (the tie switch leader (220) makes the restoration decision using predefined rules and logic (predetermined selection criteria), and information already know to the leader about topology and adjacent feeder capacity, a restoration decision indicates that there are restoration choices (possible solutions), predetermined selection criteria are used to make the restoration decision and determine the actual solution, see paragraph [0056]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Yang with switches that communicate with each other, determining a power loss in the network, and applying predetermined selection criteria as taught by Quinlan ‘718, in order to provided additional ways to further optimize automated feeder switches and fault location, isolation, and power restoration.  Quinlan ‘718 does not disclose two of the power sources at ends of the primary feeder, or providing a graph search. 
	Quinlan ‘546 discloses two of the power sources (402,404) at ends of a primary feeder (400) and one of the sources (406) at an end of the at least one secondary feeder opposite to where it is connected to the primary feeder (see paragraph [0039] and Figure 4).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yang in view of Quinlan ‘718 by having two power sources at ends of the primary feeder as taught by Quinlan ‘546, in order to provide additional redundant means for supplying power to the primary feeder.  Quinlan ‘546 does not disclose performing a graph search.
	Song discloses performing a graph search (S1001, the depth first search is a type of graph search, and may be first performed for each boundary switch so as to find all possible solutions, see paragraph [0083], lines 4-6 and Figure 10).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yang in view of Quinlan ‘718 and Quinlan ‘546 by performing a graph search, in order to quickly collect information about the network.
	As to claim 11, the graph search of Song is a depth first search (DFS) (S1001, see paragraph [0083], lines 4-6 and Figure 10).
	As to claim 13, the method of Quinlan ‘718 is performed in a switching device (tie switch leader 220, see paragraph [0056], the tie switch leader made the restoration decision using predefined rules and logic, and information already known to the leader about topology and adjacent feeder capacity).
	As to claim 14, the switching devices of Yang are reclosers, sectionalizers or circuit breakers (Brk1 and Brk2 are circuit breakers, SW1-SW6 are reclosers or sectionalizers, see paragraph [0024], and Figure 1).
	As to claim 15, Yang discloses determining that there is a power loss in the network including determining that there is a fault in the network (create a study network with the un-served (unpowered) load zones after fault isolation (fault isolation and determining unpowered load zones indicate that it has been determined that there is a fault in the network, see paragraph [0050]).
Allowable Subject Matter
Claims 5, 12, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5 and 12 contain allowable subject matter because none of the prior art 
of record discloses or suggests applying selection criteria to the plurality of possible solutions including determining which of the possible solutions has predesignated high priority loads, which of the possible solutions requires the fewest number of switching operations and which of the possible solution has the best power source balancing, in combination with the remining claimed features.
Claim 19 contains allowable subject matter because none of the prior art 
of record discloses or suggests the means for applying selection criteria to the plurality of possible solutions including determining which of the possible solutions has predesignated high priority loads, which of the possible solutions requires the fewest number of switching operations and which of the possible solution has the best power source balancing, in combination with the remining claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US patent of Stoupis et al. (7,751,166) discloses a method and apparatus for 
restoring power to loads connected to a feeder, wherein there are power sources at opposite ends of the feeder, with switching devices between them.  If there is a fault in a zone of the feeder, the closest upstream switching device to the fault is used to select a power restoration solution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836